The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Claims 1-20 are pending.   

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 3, 2021 is being considered by the examiner.

Claim Objections
Claims 9 and 11 are objected to because of the following informalities:  improper Markush group format. According MPEP § 2171.05(h), one acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.” See Ex parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925).   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 20, the phrase "such that" in line 5 of claim 1 and in line 6 of claim 20 renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites the limitation "the smaller molecule organic compound" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-15 of U.S. Patent No.11,007,298. Although the claims at issue are not identical, they are not patentably distinct from each other because a method for preparing the medical polymer device of claim 1 described in claims 13-15 of US’298 is substantially identical to a method for preparing a medical polymer device described in claims 1-5, 18 and 20 of the current application.
Allowable Subject Matter
Claims 1-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 1-20 are allowable over the closest references: DeWitt et al. (U.S. Patent Application Publication 2006/0147491 A1), Snejdrova et al. "Mucoadhesive plasticized system of branched poly(lactic-co-glycolic acid) with acyclovir", Drug Development and Industrial Pharmacy (2016), 42(10), 1653-1659, Belenkaya et al. (U.S. Patent 8,183,427), and McClain et al. (U.S. Patent 9,486,338).
DeWitt discloses a method for preparing a medical polymer device comprising an implantable medical article having a bioactive agent releasing coating at a surface, the coating comprising: (a) a first coated layer comprising bioactive agent and a first biodegradable polymer, wherein the first biodegradable polymer is a copolymer of polyalkylene glycol terephthalate and an aromatic polyester; and (b) a second coated layer covering at least a portion of the first coated layer and comprising a second biodegradable polymer, wherein the first biodegradable polymer and the second biodegradable polymer are different, and wherein the second biodegradable polymer is selected to have a slower bioactive agent release rate relative to the first biodegradable polymer (claim 1).
DeWitt discloses that the biodegradable polymer comprises a polymer derived
from monomers selected from lactic acid, glycolic acid, caprolactone, ethylene
glycol, and ethyloxyphosphate (claim 7), and the bioactive agent is a hydrophobic
small molecule bioactive agent having a molecular weight of 1500 or less (claim 8-9).
Snejdrova discloses that commercially available antibacterial semisolid
preparations intended for topical application provide only short-term drug release.
A sustained kinetics is possible by exploitation of a biodegradable polymer carrier. The purpose of this work is to formulate a mucoadhesive system with aciclovir (ACV)
based on a solid molecular dispersion of this drug in poly(lactic-co-glycolic acid) branched on tripenterythritol (PLGA/T). The ACV incorporation into PLGA/T was carried out either by solvent method, or melting method, or plasticization method using various
plasticizers. The drug-polymer miscibility, plasticizer efficiency and content of residual
solvent was found out employing DSC. Viscosity was measured at the shear rate range
from 0.10 to 10.00 s'1 at three temperatures and data were analyzed by Newtonian
model. The mucoadhesive properties were ascertained in the tensile test on a mucin substrate. The amt. of ACV released was carried out in a wash-off dissolution test. The
DSC results indicate a transformation of crystalline form of ACV into an amorphous
dissolved in branched polyester carrier, and absence of methyl format residuals in
formulation. All the tested plasticizers are efficient at Tg depression and viscosity decrease. The non-conventional ethyl pyruvate possessing supportive anti-inflammatory
activity was evaluated as the most suitable plasticizer. The ACV release was strongly
dependent on the ethyl pyruvate concentration and lasted from 1 to 10 days. The
formulated PLGA/T system with ACV exhibits increased adhesion to mucosal
hydrophilic surfaces and prolonged ACV release controllable by degradation process
and viscosity parameters (abstract).
Belenkaya discloses a biodegradable structure comprising an electrohydrodynamic processed mixture containing: (a) a solvent; (b) poly-(N-vinyl)
pyrrolidone; and (c) a biodegradable polyester which includes a caprolactone or
a dioxanon of a molecular mass at least 150000 Dalton, with a component ratio of
the poly-(N-vinyl)pyrrolidone to the caprolactone or diaxanon by weight being about
10:90 to about 50:50, wherein the mixture further comprises a compound selected from
the group consisting of polyoxyethylene glycol, salicylates, methylsalicylate, salicylic
acid, and nicotenates (claims 1,5 and 19). Preferably, the releasable ingredients are bio
effecting or body-treating substances including different low molecular weight or
polymeric drugs for internal or external delivery to the body exactly where desired.
Particularly preferred as biologically-active additives are also antimicrobials such as tetracycline, neomycin, oxytetracycline, triclosan, sodium cefazolin, silver sulfadiazine,
and also, salicylates such as methylsalicylate and salicylic acid, etc. (col. 7, lines 1-15).
McClain discloses a device comprising a) a stent; and b) a coating on the stent
comprising a first layer comprising at least one bioabsorbable polymer; a second layer comprising at least one active agent; and an outer layer comprising at least one bioabsorbable polymer; wherein each of said bioabsorbable polymer layers comprises a separately sintered bioabsorbable polymer layer; wherein said outer layer comprising said at least one bioabsorbable polymer is sufficiently thin so that the active agent is present in crystalline form on at least one region of an outer surface of the coating opposite the stent and wherein 50% or less of the total amount of active agent in the coating is released after 24 hours in vitro elution, wherein the bioabsorbable polymer is selected from the group PLGA, PGA poly(glycolide), LPLA poly(l-lactide), DLPLA poly(dl-lactide), PCL poly(e-caprolactone) PDO, poly(dioxolane) PGA-TMC,
85/15 DLPLG p(dl-lactide-co-glycolide), 75/25 DLPL, 65/35 DLPLG, 50/50 DLPLG,
TMC poly(trimethylcarbonate), p(CPP:SA) poly(1,3-bis-p-(carboxyphenoxy) propane-co-sebacic acid) (claims 1 and 10; col. 22, lines 13-19).
	However, the above-mentioned references of DeWitt et al., Snejdrova et al., Belenkaya et al., and McClain et al. do not disclose or fairly suggest the claimed method for preparing a medical polymer device, the method comprising:
soaking a pre-formed medical polymer made from a biodegradable polymer having a crystallinity of 10% to 80% in a small molecule organic compound that is a C1-C8 alkyl salicylate or a solution of the small molecule organic compound and one or more optional additional substances such that the small molecule organic compound is diffused into the biodegradable polymer at a concentration of 0.1 % to 20% by weight of the medical polymer device, as per instant claim 1. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764